PER CURIAM.
We have before us this petition to review Klukewich v. Howenstine, 508 So.2d 471 (Fla. 3d DCA 1987). Because that decision is in direct and express conflict with Bell v. Tuffnell, 418 So.2d 422 (Fla. 1st DCA 1982), rev. denied, 427 So.2d 736 (Fla.1983), we have jurisdiction. Art. Y, § 3(b)(3), Fla. Const. We approve the decision of the third district.
The issue raised in this appeal is whether an allegation of paternity and child support obligation is sufficient to invoke jurisdiction under this state’s long-arm statute, section 48.193(l)(e), Florida Statutes, over a putative father who has left the state. We have recently resolved this issue in favor of the father in Department of Health and Rehabilitative Services v. Wright, 522 So.2d 838 (Fla.1988). Because of our resolution of that case, we approve the decision of the Third District Court of Appeal.
It is so ordered.
MCDONALD, C.J., and OVERTON, EHRLICH, SHAW and GRIMES, JJ., concur.
KOGAN, J., dissents with an opinion in which BARKETT, J., concurs.